 



Exhibit 10.45

 LIMITED Consent

 

 

This Limited consent (this “Limited Consent”) is entered into as of April 4,
2013, by and among BLUEFLY, INC., a Delaware corporation (the “Lead Borrower”),
the Persons named on Schedule 1.01 to the Credit Agreement referred to below
(collectively, together with the Lead Borrower, the “Borrowers”), the Persons
named on Schedule 1.02 to the Credit Agreement referred to below (collectively,
the “Guarantors”), each lender party hereto (collectively, the “Lenders” and
individually, a “Lender”), and SALUS CAPITAL PARTNERS, LLC, as Administrative
Agent and Collateral Agent (in such capacities, the “Agent”).

 

WHEREAS, the Borrowers, the Guarantors, the Lenders and the Agent are party to
that certain Credit Agreement dated as November 13, 2012 (as amended,
supplemented, modified and in effect from time to time, the “Credit Agreement”);

 

WHEREAS, Section 6.01(a) of the Credit Agreement requires the Loan Parties to
deliver to the Agent, within 90 days of the end of each Fiscal Year of the Lead
Borrower, certain financial statements;

 

WHEREAS, Lead Borrower has failed to deliver such financial statements for the
year ended December 31, 2012 (the “2012 Financials”), and Lead Borrower has
requested that the Agent consent to a fifteen (15) day extension of the deadline
to deliver such 2012 Financials.

 

NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained, the parties hereto agree as follows:

 

1.           GENERAL. Defined terms used but not otherwise defined herein shall
have the same meanings as in the Credit Agreement.

 

2.           Limited Consent. The Agent hereby consents to an extension of the
deadline to April 15, 2013 for the Lead Borrower to deliver the 2012 Financials
to the Agent. This Limited Consent shall be effective only in this specific
instance and for the specific purpose for which it is given, and shall not
entitle Lead Borrower or any other Loan Party to any other or further consent in
any similar or other circumstances.

 

3.           INTEGRATION; REAFFIRMATION. This Limited Consent, together with the
Loan Documents, constitutes the entire agreement and understanding among the
parties relating to the subject matter hereof, and supersedes all prior and
contemporaneous proposals, negotiations, agreements, and understandings relating
to the subject matter. Lead Borrower acknowledges that it is relying on no
statement, representation, warranty, covenant, or agreement of any kind made by
the Agent or any Lender or any employee or agent of Agent or any Lender, except
for the agreements of the Agent and the Lenders set forth herein and in the Loan
Documents. No modification, rescission, waiver, release, or amendment of any
provision of this Limited Consent shall be made, except by a written agreement
signed by the Agent, the Lenders and Loan Parties. Except as otherwise stated
herein, the Loan Documents remain in full force and effect.

 

4.          GOVERNING LAW, HEADINGS. This Limited Consent is one of the Loan
Documents. THIS LIMITED CONSENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW. The headings and captions in this Limited Consent
are for the convenience of the parties only and are not a part of this Limited
Consent.

 



 

 

 

5.          Counterparts; Electronic Execution. This Limited Consent may be
executed in any number of counterparts and by different parties and separate
counterparts, each of which when so executed and delivered shall be deemed an
original, and all of which, when taken together, shall constitute one and the
same instrument. Delivery of an executed counterpart of a signature page to this
Limited Consent by facsimile or other electronic transmission shall be as
effective as delivery of a manually executed counterpart of this Limited
Consent.

 

[remainder of this page intentionally left blank]

 



 

 

 

IN WITNESS WHEREOF, the parties have caused this Limited Consent to be executed
as of the date first written above.

 

BLUEFLY, INC., as a Borrower

 

 

 

By:                                                                       

Name:

Title:

 

 

EVT ACQUISITION CO., LLC, as a Borrower

 

 

 



By:                                                                       



Name:

Title:

 

 

SALUS CAPITAL PARTNERS, LLC,
as Administrative Agent and as Collateral Agent

 

 

By:                                                                       

Name:

Title:

 

 

SALUS CLO 2012-1, LTD.,
as a Lender

 

 

By:                                                                       

Name:

Title:

 



 

